Title: To James Madison from Isaac Briggs, 18 January 1814
From: Briggs, Isaac
To: Madison, James


        
          My dear Friend,
          Priadelphia md. 1 mo. 18—1814
        
        Permit me to introduce to thee, two of my young friends from Philadelphia, who will hand to thee this letter—William J. Paxson and William S. Warder.
        With the former, I have been acquainted from his infancy. He has acquired a fund of knowlege, general and particular, superior to most young men at the age of twenty one. Superior in amount—superior in accuracy of arrangement. These are the fruits of an education, entirely domestic.
        Both his parents are possessed of great talents and sound judgment. They have three sons, including him who is my subject, who are fine examples of Edgeworth’s practical education.
        He does not appear to me to be a devoted follower of any political sect or party—
        Nullius adictus jurare in verba magistri—
        but is fond of discussing the general principles of Political economy. He has requested my introduction to thee and to James Monroe; I am not personally acquainted with the Secretary of State.
        As far as I am able to judge, my young friend appears to be quite at home in any department of general science.
        I have long wished for the pleasure of some conversation with thee—but since I have become a cotton-spinner, my time has been so closely occupied in endeavoring to mend my broken fortune, that I have been but little from home; and now, I expect thou has little leisure from subjects of much more importance than any I could bring into view.
        William Paxson can inform thee of my present situation and employment. Respectfully, and with unabated esteem, I am thy friend,
        
          Isaac Briggs.
        
      